Citation Nr: 0639819	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  04-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension. 

3.  Entitlement to service connection for right thumb scars.

4.  Entitlement to service connection for bilateral knee 
disability.

5.  Entitlement to service connection for residuals of a left 
inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to August 
1972.  He thereafter served in the U.S. Marine Corps 
Reserves, in the Army National Guard, and in the U.S. Army 
Reserves.  He has had verified periods of active duty for 
training which included April 21, 1979 to May 5, 1979; and 
July 22, 1981 to August 7, 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

On his timely-filed VA Form 9 submitted in March 2004 as to 
the December 2002 rating decision from which this case 
originates, the veteran was ambiguous as to whether he 
intended to pursue any issue other than the hypertension 
claim.  The RO apparently interpreted the March 2004 document 
as extending to all issues listed on the title page of this 
action, and his representative has consistently presented 
argument as to each of those issues as well.  The Board 
consequently accepts the March 2004 document as an appeal of 
each issue listed on the title page of this action.

Although the veteran was issued a statement of the case in 
September 2004 in response to his disagreement with a March 
2003 rating decision denying entitlement to service 
connection for post-traumatic stress disorder (PTSD), no 
further communication has been received from the veteran or 
his representative with respect to the PTSD claim.  The Board 
consequently concludes that he is not seeking appellate 
review of the matter. 

The issue of entitlement to service connection for bilateral 
knee disability and for residuals of a left inguinal 
herniorrhaphy, and of entitlement to service connection for 
hypertension on a de novo basis, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At a February 2003 VA examination, the veteran's average 
pure tone decibel loss was 64 in the right ear and 66 in the 
left ear, with speech recognition ability of 80 percent in 
the right ear and 72 percent in the left ear.

2.  At an August 2005 VA examination, the veteran's average 
pure tone decibel loss was 68 in the right ear and 69 in the 
left ear, with speech recognition ability of 80 percent in 
the right ear and 76 percent in the left ear.

3.  An unappealed September 1977 rating decision denied 
entitlement to service connection for hypertension.

4.  The evidence received since the September 1977 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim for service connection for 
hypertension.  

5.  The veteran's right thumb was lacerated during a period 
of active duty for training in July 1981, resulting in 
scarring of the thumb.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.87, Diagnostic Code 
6100 (2006).  

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The veteran's right thumb scars are due to an injury that 
was incurred during a period of active duty for training.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist the veteran

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in a November 2002 correspondence as to each issue 
other than for the initial rating assignable for bilateral 
hearing loss.  Although he was not advised of the information 
and evidence necessary to substantiate the initial rating and 
the effective date to be assigned a grant of service 
connection in the event of a successful claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board points out that the hearing loss claim was 
substantiated by the December 2002 grant of service 
connection, and that further 38 U.S.C.A. § 5103(a) notice 
therefore is not required.  See Dingess, supra.  The Board 
notes that the veteran has received notice required under 
38 U.S.C.A. 
§ 7105 in connection with that claim.  

As for the right thumb scar claim, as explained below, the 
Board finds that service connection is warranted for that 
disorder; his claim therefore is substantiated as well.  As 
for the hypertension claim, the Board has determined that the 
claim should be reopened and remanded for further 
development.  The veteran consequently has not been 
prejudiced by any failure to provide him with the additional 
38 U.S.C.A. § 5103(a) notice specified in Dingess.
 
Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  In this regard the Board notes that the 
RO has not yet attempted to obtain the original copies of the 
veteran's complete service medical records generated in 
connection with his service in the Reserves or the Army 
National Guard.  The Board points out, however, that the 
current evaluation assigned the bilateral hearing loss was 
not based on any service medical records, and that any 
additional service medical records would not, in any event, 
be of relevance in determining the proper evaluation 
assignable the disorder.  The Board points out in this regard 
that service department audiological examinations do not 
include speech discrimination testing.  The record also shows 
that the grant of service connection for hearing loss is 
effective in October 2002, more than a decade after the last 
audiological examination the veteran would have received in 
service.

The record also reflects that the veteran has attended 
examinations in connection with this appeal.

The Board accordingly finds that VA has satisfied its duty to 
assist the veteran in this claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  

I.  Initial evaluation for bilateral hearing loss

Service connection for bilateral hearing loss was granted in 
December 2002; the veteran was assigned a noncompensable 
evaluation for the disorder effective October 24, 2002.  The 
assigned evaluation was increased to 20 percent disabling in 
February 2003, also effective October 24, 2002.  This latter 
evaluation has remained in effect since that time. 

Service medical records on file contain the reports of 
audiological evaluations conducted between July 1968 and 
November 1982.  The examination reports show that the average 
pure tone decibel loss in the right ear ranged from 14 to 38, 
and in the left ear ranged from 18 to 38.  None of the 
examinations included speech audiometry testing.

At a February 2003 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
55
75
95
LEFT
35
30
70
75
90

The average pure tone decibel loss in the right ear was 64, 
and in the left ear was 66.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
of 72 percent in the left ear.

At the veteran's August 2005 VA audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
85
100
LEFT
30
30
70
80
95

The average pure tone decibel loss in the right ear was 68 
and in the left ear was 69.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
of 76 percent in the left ear.

Analysis

The standards for rating impairment of auditory acuity are 
set forth 38 C.F.R. § 4.85.  

The Board observes that in evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Board notes that 38 C.F.R. § 4.85, TABLE VIa (which does 
not require the use of speech recognition ability scores) may 
be used (if to the advantage of the veteran) in situations 
where the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
38 C.F.R. § 4.86 (2006).  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the February 2003 VA examination yields a 
numerical category designation of IV for the right ear, and 
of VI for the left ear (using Table VIa for the left ear 
would yield a numerical category designation of V).  Entering 
the category designations for both ears into TABLE VII 
produces a disability percentage evaluation of 20 percent, 
under Diagnostic Code 6100.  
  
Applying the criteria found at TABLE VI to the results of the 
August 2005 VA examination yields a numerical category 
designation of IV for the right ear, and of V for the left 
ear (using Table VIa, as using Table VI for the left ear 
would yield a numerical category designation of IV).  
Entering the category designations for both ears into TABLE 
VII produces a disability percentage evaluation of 10 
percent, under Diagnostic Code 6100.  

The Board notes that the audiological examinations in active 
service and while serving in the Reserves and the Army 
National Guard were not rating examinations, and did not 
include speech recognition testing.  Those examination 
reports consequently are of limited probative value in this 
case.  

In any event, the Board points out that even applying the 
criteria found at TABLE VIa  and TABLE VII to the results of 
the service evaluations would yield disability percentage 
evaluations of 0 percent.  

Accordingly, the Board finds that the evidence does not 
support assignment of an evaluation in excess of 20 percent 
for bilateral hearing loss.  

The Board lastly notes that the RO, in granting entitlement 
to service connection for bilateral hearing loss, assigned 
the veteran an effective date for service connection of 
October 24, 2002.  After reviewing the record, which shows 
only one audiological examination supportive of the 
assignment of more than a 10 percent evaluation, the Board 
concludes that the veteran's disability has remained no more 
than 20 percent disabling under any applicable rating 
criteria for the period from October 24, 2002.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).


II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  Active service includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6 (2006).  

Service incurrence of hypertension during wartime service may 
be presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).


A.  Hypertension

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

The Board notes that 38 C.F.R. § 3.156(a), pertaining to the 
definition of new and material evidence, was amended in 
August 2001.  That amendment is applicable to claims, such as 
the current claim, filed on or after August 29, 2001.  The 
claim in this case was received in October 2002

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for hypertension was denied in a September 
1977 rating decision; the veteran was notified of the 
decision and of his appellate rights with respect thereto, 
but he did not appeal.  

Consequently, service connection for hypertension may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The evidence previously of record at the time of the 
September 1977 rating decision included service medical 
records for the veteran's period of active duty showing that 
at his entrance examination, he reported being told once that 
his blood pressure was high; the service examiner concluded 
that the veteran's report did not support a finding that 
there was a history of hypertension.  The veteran's blood 
pressure at the examination was 138/88.  The service records 
are silent for any reference to hypertension, and his blood 
pressure at discharge was 130/88.

The evidence previously considered also included the report 
of a September 1976 VA examination, which records his 
contention that he was told in service that he had early 
hypertension.  He also reported that he had been recently 
diagnosed with hypertension.  He denied receiving treatment 
for the disorder in service or at any point thereafter.  
Testing of his blood pressure on examination yielded one 
reading of 180/92, and the examiner diagnosed mild essential 
hypertension, "by history mainly."

Pertinent evidence added to the record since the September 
1977 rating decision includes service medical records for the 
veteran's periods of service in the Reserves and in the Army 
National Guard.  The records contain an April 1979 entry, 
made during a verified period of active duty for training, 
noting blood pressure readings of 170/104 and 170/100.  The 
report of a March 1981 examination notes a blood pressure 
reading of 134/84, and indicates that the veteran was using 
anti-hypertensive medications.  The report of a November 1982 
examination records a diagnosis of questionable hypertension 
based on a blood pressure reading of 130/90 and the veteran's 
assertion that he had stopped using anti-hypertensive 
medication.

The evidence added to the record also includes the report of 
a December 2002 VA examination recording the examiner's 
diagnosis of hypertension in the veteran, and VA treatment 
records on file confirming that the veteran is undergoing 
treatment for hypertension.

The Board finds the service and post-service medical records 
added since September 1977 to be clearly new and material, as 
the evidence previously considered was equivocal as to 
whether the veteran in fact had hypertension.  The added 
medical evidence contains entries showing that the veteran 
does have hypertension requiring medication for control.  The 
veteran's claim for service connection for hypertension is 
therefore reopened.

B.  Right thumb scars

Factual background

The veteran contends that he sustained lacerations to his 
right thumb during a period of active duty for training, with 
resultant scarring of the digit.

Service medical records for July 30, 1981 show that the 
veteran was treated for an injury to his "left" thumb tip 
sustained when a shard from a light bulb penetrated the skin.  
Physical examination showed a 6-millimeter laceration of the 
pulp of the thumb.  X-ray studies of the "right" thumb 
showed that a piece of glass remained in the skin.  The 
record shows that the shard was surgically removed, and that 
the dressings from the wound were changed over the next two 
days.  Service personnel records show that the veteran was 
serving during a period of active duty for training at the 
time of the injury and surgery.

The veteran attended a VA examination in December 2002.  He 
reported cutting his right thumb on glass while changing a 
light bulb during active duty in 1981.  He explained that the 
injury had resulted in lost sensation at the tip of the 
thumb.  Physical examination of the right thumb showed a 
star-shaped scar and three linear scars.  The examiner 
diagnosed scar secondary to trauma and surgery on the right 
thumb.

Analysis

The service medical records for the veteran's documented 
period of active duty for training in July 1981 show that he 
sustained lacerations to a thumb which required surgical 
intervention to remove a shard of glass.  Although the 
service records are inconsistent as to which thumb was 
involved, at the December 2002 VA examination, the examiner 
described right thumb findings which are consistent with the 
type of injury documented in July 1981.  Resolving reasonable 
doubt in the veteran's favor, the Board concludes that it was 
the right thumb, and not the left, which was injured in July 
1981.

In short, the veteran sustained laceration injuries to his 
right thumb during a period of active duty for training which 
required surgical removal, and which resulted in several 
scars on the thumb, as documented on VA examination in 
December 2002.  Given that the documented injury occurred 
during a period of active duty for training, and as there is 
current evidence of a residual disability, namely the 
scarring, the Board finds that the preponderance of the 
evidence supports the veteran's claim.  Service connection 
for right thumb scars is granted. 


ORDER

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss is not warranted.

As new and material evidence to reopen the claim of service 
connection for hypertension has been received, the appeal to 
this extent is allowed subject to further action as discussed 
hereinbelow.  

Entitlement to service connection for right thumb scars is 
granted.


REMAND

The Board initially notes that while the veteran has provided 
copies of records generated by his Reserves and Army National 
Guard unit, he admittedly has supplied only those he feels 
are relevant to his appeal, and there is no indication that 
the RO has at any point attempted to obtain any post-active 
duty service medical records for the veteran from his service 
departments or from the National Personnel Records Center 
(NPRC).  The Board points out that such efforts by the RO are 
required in this case, as the veteran apparently served as a 
civilian employee of the Army National Guard at the same time 
as he was a member of that organization, raising the 
possibility that several of the records he has submitted are 
not true "service" medical records.

With respect to the hypertension claim, as discussed in the 
preceding section, new and material evidence has been 
submitted to reopen that claim.  The record shows that he was 
examined by VA in December 2002, at which time the examiner 
confirmed the presence of hypertension.  Unfortunately, the 
examiner did not address whether the hypertension is 
etiologically related to service.  The Board consequently is 
of the opinion that further VA examination of the veteran is 
warranted.

The veteran contends that he sustained a left knee injury, as 
well as an inguinal hernia, during his periods of service 
with the Reserves or the Army National Guard.  He also 
contends that he developed a right knee disorder shortly 
after the injury to his left knee.
 
Turning first to the left and right knee disorders, service 
medical records for the veteran's period of service in the 
Marine Corps Reserves show that he presented on May 17, 1977, 
for the treatment of left knee problems purportedly resulting 
from an injury while running on active duty for training two 
weeks prior to the entry.  The records show that when seen 
the next day, physical examination disclosed the presence of 
chondromalacia patella, and the veteran was diagnosed with 
post-traumatic chondromalacia and strain.  The veteran's 
service medical records are entirely negative for any 
reference to right knee complaints or findings.

At his December 2002 VA examination, the veteran reported 
injuring his left knee in service in 1977, and experiencing 
right knee complaints shortly thereafter.  X-ray studies of 
the knees showed degenerative changes, and the examiner 
diagnosed degenerative arthritis of both knees.  The examiner 
did not address the etiology of the left or right knee 
disorders.

Given the service records showing treatment for a left knee 
disorder, and the current medical evidence of left knee 
arthritis, the Board is of the opinion that another VA 
examination of the veteran is warranted.  In addition, given 
that further action on the part of the RO is required to 
obtain service medical records for the veteran, the Board 
will delay adjudication of the right knee issue.

Turning to the residuals of a left inguinal herniorrhaphy, 
records generated by the Army National Guard show that on 
December 11, 1979 (a Tuesday), the veteran was treated for a 
left groin strain sustained while moving a transmission.  At 
a November 1982 periodic examination, the veteran reported 
that he underwent an operation in December 1979 for the 
repair of a left inguinal hernia following the above injury.

The Board points out that, according to the Accident Report 
filed by the veteran's supervisor in connection with the 
December 11, 1979 incident, the veteran was serving as a 
civilian employee of the Army, rather than as a National 
Guardsman, at the time of the accident.  His service 
personnel records confirm that he was not serving on a period 
of active duty for training in December 1979, and the record 
shows that the veteran filed a compensation claim for the 
December 1979 injury with the U.S. Department of Labor, 
Office of Workers' Compensation Programs, further suggesting 
that he was working as a civilian employee of the Army 
National Guard at the time of the injury.

The Board also points out that, as a civilian at the time he 
sustained the December 1979 groin strain, the veteran is not 
entitled to service connection for that injury.  As discussed 
above, however, there is some question as to whether his 
service medical records are complete.  In order to avoid any 
prejudice to the veteran, the Board will delay adjudication 
of his herniorrhaphy residuals claim until efforts to obtain 
any outstanding service medical records have been completed.  
The Board is of the opinion, however, that any records 
associated with the veteran's December 1979 claim with the 
Department of Labor should be obtained prior to adjudication 
of the instant claim.

In addition, while VA has learned that Dr. Rentz, the 
physician who performed the herniorrhaphy on the veteran, is 
deceased and his records destroyed, there is no indication 
that the RO has attempted to obtain any records for the 
veteran from Victoria Hospital, the facility at which the 
veteran underwent the procedure (according to the report of 
his November 1982 medical examination).  Records from that 
facility should be obtained, if possible.
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, to 
specifically include Victoria Hospital, 
who may possess additional records 
pertinent to the claims remaining on 
appeal that he has not previously 
identified and/or associated with the 
file.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any such medical records identified 
by the veteran, to include from Victoria 
Hospital.

2.  With any necessary authorization from 
the veteran, the RO should contact the 
Department of Labor, Office of Workers' 
Compensation Programs, and request that 
agency provide records for the veteran 
associated with his claim based on the 
December 11, 1979 groin injury.  The RO 
should also contact the state workers' 
compensation board for Florida and 
request that agency provide records for 
the veteran associated with his claim 
based on the December 11, 1979 injury to 
his groin.

3.  The RO should request the veteran to 
provide information pertaining to the 
specific unit(s) to which he was assigned 
during his service in the U.S. Marine 
Corps Reserves, the Army National Guard, 
and the U.S. Army Reserves.  Using any 
unit assignment information obtained, the 
RO should contact the National Personnel 
Records Center and the appropriate 
service departments and request 
verification of all dates of service for 
the veteran (including dates of active 
duty for training and inactive duty 
training), and to provide any service 
medical records for the veteran in their 
possession. 

4.  After the above-requested development 
has been completed, the RO should afford 
the veteran a VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of his 
left and right knee disorders.  All 
indicated tests should be conducted, and 
the examiner is to set forth all findings 
in detail.  With respect to each left 
and/or right knee disorder identified, 
the examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not that the disorder is 
etiologically related to the veteran's 
period of active duty from July 1968 to 
August 1972 (or was manifest within one 
year of his discharge), or to any 
verified period of active duty for 
training or inactive duty training.  A 
complete rationale for all opinions 
expressed should be provided.  The claims 
folder, should be made available to and 
reviewed by the examiner.  

5.  The RO should also schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of his 
hypertension.  All indicated tests should 
be conducted, and the examiner is to set 
forth all findings in detail.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that the hypertension is 
etiologically related to the veteran's 
period of service from July 1968 to July 
1972 or was manifest within one year of 
discharge therefrom; or to any verified 
period of active duty for training or 
inactive duty training.  A complete 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to and reviewed 
by the examiner.
 
6.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues remaining on appeal.  The issue of 
entitlement to service connection for 
hypertension must be readjudicated based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted in full the RO should issue a 
supplemental statement of the case, and 
provide the veteran and his 
representative an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


